Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-17-00077-CV

              ELECTRO SALES AND SERVICES, INC. and Salim Merchant,
                                 Appellants

                                                v.

                                CITY OF TERRELL HILLS,
                                        Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-19821
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       On March 14, 2018, this court issued its opinion and judgment. The due date for a
motion for rehearing was March 29, 2018.
       On April 2, 2018, Appellant Salim Merchant, acting pro se on behalf of himself and
Electro Sales and Service Inc., filed a first motion for extension of time to file a motion for
rehearing until May 13, 2018. See TEX. R. APP. P. 49.1, 49.8.
        Appellants’ motion is GRANTED. Appellants’ motion for rehearing is due to be filed
with this court by May 12, 2018.
        Although “a document filed in court by a non-attorney purportedly on behalf of a
corporation . . . may be effective for certain purposes,” Rabb Int’l, Inc. v. SHL Thai Food Serv.,
LLC, 346 S.W.3d 208, 210 (Tex. App.—Houston [14th Dist.] 2011, no pet.), we caution
Appellants that “[c]orporations appearing in court may be represented only by a licensed
attorney. A corporation that attempts to thwart this rule and have a non-attorney represent the
corporation does so at its peril,” id. at 211 (citation omitted); see Kunstoplast of Am., Inc. v.
Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (“Generally a corporation may
be represented only by a licensed attorney . . . .”); Sherman v. Boston, 486 S.W.3d 88, 98 (Tex.
App.—Houston [14th Dist.] 2016, pet. denied) (“[A] non-attorney representative cannot appear
for a [corporation] or present a case on its behalf. An attempt to do so has no legal effect.”
(citation omitted)).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court